UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2372



TRACY WOODY,

                                              Plaintiff - Appellant,

          versus


ONLINE EXCHANGE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-185-BO)


Submitted:   April 29, 2003                   Decided:   June 2, 2003


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Woody, Appellant Pro Se. James Benjamin Trachtman, KILPATRICK
STOCKTON, L.L.P., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tracy    Woody   appeals   the   district   court’s   order   granting

Appellee Online Exchange, Inc.’s motion to dismiss for improper

venue pursuant to 28 U.S.C. § 1406 (2000).          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           See Woody v. Online

Exchange, Inc., No. CA-02-185-BO (E.D.N.C. Oct. 21, 2002). We also

deny Appellee’s motion to dismiss the appeal as moot.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                      2